         Case 3:19-cv-00179-VLB Document 1 Filed 02/06/19 Page 1 of 28




                                                                            FTLi:il
                                                                         t0lg fEB   -b A ll' 2b
                              UNITED STATES DISTRICT COURT
                          DrsrRrcr oF coNNEcncur teniõGlËonUFu$ifråtii1
                                                                                          i,   ,




     NIKHIL DHIR                                        CIVIL ACTION NO

              Plaintiff                              '3'\1 ov t-l l           CV¿-g)
     V


     KRISTAN PETERS- HAMLIN
     PETERS-HAMLIN, LLC :

              Defendants                                FEBRUARY 5, 2019

                                      COMPLAINT

                                        A.   PARTIES

1   The Plaintiff, Nikhil Dhir, is a Florida resident residing at 125 NE 32nd St, 2403,

    Miami, FL 33137

2   The Defendant Kristan Peters-Hamlin ("Peters-Hamlin") is an attorney who

    practices law in Connecticut and is an attorney licensed to practice law in the State

    of Connecticut.

3   The Defendant Peters-Hamlin, LLC is a professional company located at37 North

    Avenue Suite 201, Nonrualk, CT 06851



                              B. JURISDICTION AND VENUE
4   This court has jurisdiction over the claims alleged herein under 28 U.S.C. 1332 (a)

    and (b). The parties reside in different states, and the amount entitled to recover is

    over $75,000.
         Case 3:19-cv-00179-VLB Document 1 Filed 02/06/19 Page 2 of 28



5.    This court has jurisdiction over the claims alleged herein under 28 U.S.C. 1391(b)

      and (c).

                                  C. BACKGROUND FACTS
6.    At all times relevant hereto, Peters-Hamlin, as counsel to Dhir was acting as an

      agent or employee of Peters-Hamlin, LLC and acting within the scope of her

      agency or employment and, as such, Peters-Hamlin, LLC is responsible for the

      action and omissions of Defendant Peters-Hamlin.

7.    At all times relevant hereto, pursuant to respondent superior, Peters-Hamlin, LLC

      was responsible and liable for all of the acts of its agents and employees alleged

      herein, including but not limited to Peters-Hamlin.

8.    Dhir hired Peters-Hamlin on or about February 23,2015 pursuant to an executed

      engagement letter to pursue a claims against The Carlyle Group ("Carlyle") on a

      contingency fee bases.

9.    Pursuant to the engagement letter, Dhir paid her $5,000.00 to be held for costs.

10.   Under the engagement letter subsection "Anticipated Staffing", Peters-Hamlin's

      hourly rate was set at $650.00. The document specifically stated that "P&H has

      agreed to represent you in this matter on a contingency basis, which means that

      you will not have to pay the rate of $650.00 an hour unless peters must withdraw

      from representing you in this matter, or unless you terminate your relationship with

      Peters Hamlin, LLC.'

11. The "Contingency" section states in bold italicized letters "However, you will not
      have to pay attorney's fees until a settlement is reached." "Peters Hamlin LLC will

      attempt to negotiate a pre-litigation settlement for you. You agree to pay Peters
         Case 3:19-cv-00179-VLB Document 1 Filed 02/06/19 Page 3 of 28



      Hamlin LLC twenty-five (25o/o) of the Contingency Amount for any settlement

      reached pre-litigation, and in the contingency amount of 40% for any settlement

      achieved after litigation or arbitration is initiated."

12.   Peters-Hamlin verbally assured Dhir that if they did not get any settlement or if

      they lost the case, Dhir would not have to pay her anything.

13.   The "withdrawal" section states that "Peters Hamlin, LLC shall have the right to

      withdraw from this representation if Peters Hamlin LLC believes, in its sole

      discretion that continuing this representation requires Kristan Peters Hamlin LLC to

      compromise its ethical responsibilities."

14. Under the "Fees, Billing Arrangements         and Terms of Payment" section, the

      engagement letter states, .P&H issues invoices on a regular basis, normally each

      month, for fees and other charges. lnvoices are due upon presentment and are

      considered past due 30 days after receipt, unless the contingency agreement is

      still in place. lt is important to review invoices that are presented each month and

      to bring any concerns regarding the invoice, services, staffing to the attention of

      your primary contact at the firm within 30 days of receipt of an invoice."

15.   The engagement agreement was on a contingency fee basis and Dhir was to

      receive periodic billing statements for his review but would not have to make

      payment because of the contingency agreement.

16.   ln disregard of the engagement letter, Dhir never received any invoices until

      February of 2018 when he was threatened and sued with a PJR action.

17.   As of February 23,2015, Peters-Hamlin was suspended in the Southern District of

      New York and would not be eligible for readmission until April 10,2015. The New
         Case 3:19-cv-00179-VLB Document 1 Filed 02/06/19 Page 4 of 28



      York State Bar was deciding discipline after hearing but had not reached a

      decision suspending Peters-Hamlin until 9 days later on March 3,2015. The

      Connecticut State Bar was pursuing an Application for Reciprocal Discipline in the

      Stamford Superior Court.

18.   At the time the engagement letter was executed, Peters-Hamlin failed to inform

      Dhir that she was suspended from practicing in the Southern District Court of New

      York and was presently subject to a disciplinary action that may result in her

      suspension or other discipline in the State of New York and in the State of

      Connecticut.

19.   On March 3, 2015, Peters-Hamlin failed to inform Dhir that she had been

      suspended from the New York Bar.

20    Dhir sent a copy of his employment documents to Peters- Hamlin via email on or

      about February 12,2015.

21    The documents clearly stated in the Restrictive Covenant And Work Made For Hire

      Agreement (subparagraph 14), that "Parties hereto hereby irrevocably submit

      themselves to the exclusive personal jurisdiction of the courts of the State and

      Federal courts located in NewYork, NewYork..."

22    On April 10,2015, Attorney Lawrence Postol, attorney for Carlyle, responded to

      Peters-Hamlin's initial settlement offer. ln addition to stating that the claims had no

      foundation in fact or law and that certain information was simply untrue, the letter

      states "...we believe New York is the only correct venue. As a member of the

      Connecticut bar, however, if you can lay proper venue, then I would be happy to

      litigate in Connecticut...   "
        Case 3:19-cv-00179-VLB Document 1 Filed 02/06/19 Page 5 of 28



23.   The Postol letter also enclosed a full set of employment documents, the exact

      same documents sent by Dhir except that these documents were signed.

24.   ln light of the defenses and counterclaims asserted in the April 1 0,2015 Postol

      letter, a revision of the February Engagement letter was necessary.

25. Accordingly,   Peters-Hamlin revised the February Engagement Letter and created a

      new agreement dated June 22,2015.

26.   On June 22,2015, Peters-Hamlin sent Dhir the "revised agreement" via email.

27.   The only revisions appeared under the "Scope of Engagement" section and the

      "Contingency" section. There were no changes to the attached addendum.

28.   Under the revised Scope of Engagement, the June Engagement Letter states that

      "P&H will represent you regarding negotiations of your severance and bonus at

      your present employer, as well as any litigation that arises out of your

      employment."

29.   The revised contingency section states "You agree to pay Peters Hamlin LLC in

      the contingency amount of 40% for any settlements achieved after litigation or

      arbitration is initiated unless you are counter sued, and Peters Hamlin LLC must

      defend such a counterclaim. ln such case, you agree to pay Peters Hamlin LLC an

      additional contingency of   10o/o,   for a total of 50% of monies recovered.

30.   Just as the February Engagement Letter had listed several contingency

      percentages should certain events occur, so did the June Engagement Letter. The

      contingencies Iisted in both the February and June Engagement Letters were not

      conditions precedent to the viability of the agreements.
         Case 3:19-cv-00179-VLB Document 1 Filed 02/06/19 Page 6 of 28



31.   The act of a counterclaim was a listed contingency and not a condition precedent

      necessary to create a legally binding contract.

32.   The June engagement Letter was the controlling attorney-client agreement as of

      June 2015.

33.   Peters-Hamlin filed an administrative complaint at OSHA in the summer of 2015.

34.   The OSHA proceedings included discovery, testimony and briefing.

35.   Dhir contacted Peters-Hamlin via email regarding a Goggle chat between he and

      a colleague, Stephane Bedat, that could be of interest to Peters-Hamlin and

      possibly material to the case.

36.   Dhir was unable to ascertain how exactly to download the Chat to send to Peters-

      Hamlin so he typed out the portion of the Chat he believed was material and sent it

      via email to Peters-Hamlin.

37.   Peters-Hamlin then requested that he provide the actual Chat, not the retyped

      version. Dhir took a picture of the Chat itself on his phone and sent the actual Chat

      ("Original Chat") itself to Peters-Hamlin on November 12,2015.

38.   The Original Chat was the complete portion of the Chat discussion Dhir had

      referred to and had believed might be material to his case. lt did not provide the

      complete Chat history which included pages of personal and social discussions

      that he did not think were of any substance.

39.   On February 9,2016, Peters-Hamlin, without any reasonable basis in law or fact

      for doing so, filed suit against Carlyle in the District of Connecticut.

40.   Carlyle made a $60,000 settlement offer which Dhir considered accepting.
         Case 3:19-cv-00179-VLB Document 1 Filed 02/06/19 Page 7 of 28



41.   Peters-Hamlin encouraged Dhir to wait for a Summary Judgment decision that she

      was sure to be in their favor.

42. Peters-   Hamlin counseled Dhir that he could recover his unpaid bonus in the

      amount of approximately $1,615,000, which was included in counts four and five of

      the complaint.

43.   Defendants, Carlyle, moved for a transfer to the Southern District of New York.

44.   Peters-Hamlin knew or should have known the case had to be filed in New York.

45.   Dhir subsequently learned that Peters-Hamlin billed Dhir for all of her time relating

      to the motion to transfer even though she should have never filed in the District

      Court in Connecticut.

46.   From July 7, 2016 through to November 16, 2016, Peters-Hamlin attempted to

      properly amend the complaint, failing at most of her attempts, yet charging Dhir for

      those attempts.

47.   Carlyle filed a motion to dismiss and Peters-Hamlin was ordered to file her

      response by January 16,2017.

48.   Again, Peters-Hamlin did not follow the court rules as is explained in Judge

      Sullivan's January 19,2017 order, 1:16-cv-06378-RJS, ECF #73.

49.   From January 19,2017 through September 29,2017 discovery was stayed until

      the Court decided the Motion to Dismiss.

50.   Carlyle succeeded in dismissing counts three, four, five, six, seven, eight and nine

      of the complaint. This included the count relating to reimbursement for unpaid

      bonuses over $1,500,000 which Peters-Hamlin had relied upon when encouraging

      Dhir not to accept a settlement offer. Only counts one and two survived.
            Case 3:19-cv-00179-VLB Document 1 Filed 02/06/19 Page 8 of 28



51.   f   n early October of 2017 Peters-Hamlin received a settlement offer in the amount

      of $25,000.00 which she fon¡rarded to Dhir.

52.   Dhir instructed Peters-Hamlin to accept the offer. Peters-Hamlin requested "about

      a week" to try and negotiate the settlement amount up. lf that did not work, she

      agreed to present opposing counsel with Dhir's offer to accept $25,000.

53.   Dhir did not hear from Peters-Hamlin until early December, when Peters-Hamlin

      threatened to withdraw if Dhir accepted the offer and stated that if she withdrew

      (even for this reason   - too low of a settlement)   then she would be able to collect all

      of her billable time.

54.   Based upon her threat, Dhir could not settle for the $25,000.

55.   On or about October 24,2017, Peters-Hamlin asked Dhir to produce "documents

      and recordings that will help our case" in response to opposing counsel's

      document request.

56.   Sometime at the end of Novembe r 2017, Peters-Hamlin instigated a meritless

      discovery dispute which lasted, via emails, pleadings and discussions, through

      January 2018.

57.   As of the first week in December, Peters-Hamlin had produced her responses to

      document requests and interrogatory responses.

58.   Peters-Hamlin did not provide any documents pursuant to the document request

      and only a few as part of the interrogatory responses.

59. At no time did Peters-Hamlin make        any written or oral statements to Dhir that she

      was overwhelmed with discovery or needed legal assistance in any way
         Case 3:19-cv-00179-VLB Document 1 Filed 02/06/19 Page 9 of 28



60. At no time did Peters-Hamlin make any oral or written statement       that she believed

      Dhir was in any way in violation of the terms of their engagement letter or acted

      unethically.

61.   Judge Richard Sullivan entered an order on January 11,2018, (1:16-cv-06378-

      RJS, ECF No. 101) stating, " ...the Court finds that Plaintiff's counsel clearly

      misconstrued opposing counsel's request     - which was obviously intended    to

      schedule a date for Plaintiff's deposition, and not to depose him, before providing

      initial discovery responses. ln short, Plaintiff's counsel appears to have needlessly

      manufactured a crisis that wasted judicial and client resources."

62.   On January 11,2018, Peters-Hamlin made an offer to opposing counsel to settle

      the case for $500,000.

63.   Peters-Hamlin charged for allthe emails and pleadings associated with that

      discovery dispute which was the subject of the court's order.

64. Also, on or about January 16,2018, Carlyle filed a breach      of contract suit against

      Dhir in New York State Court for violating the terms of his employment contract

      when Peters-Hamlin wrongfully chose to file the underlying case in the Connecticut

      District Court.

65.   The damages sought on the counter suit were in excess of $225,000.00. At that

      moment, Peters-Hamlin was forced to admit to that she "was not admitted to

      practice" in the State of New York.

66.   Peters-Hamlin required Dhir to obtain additional counsel to defend the New York

      State court action.
        Case 3:19-cv-00179-VLB Document 1 Filed 02/06/19 Page 10 of 28



67.   Peters-Hamlin breached the June Engagement Letter because she could not

      represent Dhir in "any litigation that arises out of your employment" as was

      required.

68.   On January 18, 2018, opposing counselfiled a letter motion for sanctions (1:16-cv-

      06378-RJS, ECF No. 69). The allegation was that Peters-Hamlin made false

      representations to the court and acted in bad faith and had affixed opposing

      counsel's signature to a letter without authorization.

69.   On January 22,2018, opposing counsel filed a letter motion, raising concerns

      relative to Peters-Hamlin's deposition misconduct and her candor and requested a

      Rule 37(a) sanctions (1:16-cv-06378-RJS, ECF No.119).

70.   On January 24,2018, opposing counsel filed another letter motion responding to

      Peters-Hamlin's notice in opposition of the New York case filing. The January 24th

      letter references Peters-Hamlin's citation to Attorney Postol's April 10,2015 letter

      as a "disturbing pattern of misrepresentations" (1:16-cv-06378-RJS, ECF No.128).

71.   Peters-Hamlin told Dhir that he not only needed additional counsel to assist with

      the New York State case but he needed an additional counsel to be the "face" of

      the Southern District case.

72.   Peters-Hamlin told Dhir that because the judge was biased against her, she

      needed additional counsel.

73.   On January 25,2018, Peters-Hamlin sent Attorney Kathy Marks an email

      summarizing a "joint defense agreement terms" ("Joint Defense Agreement").

      Peters-Hamlin stated in that email, "You would sign the pleadings and be the face
        Case 3:19-cv-00179-VLB Document 1 Filed 02/06/19 Page 11 of 28



      in front of Judge Sullivan as lead. I would be there as co-counsel." There was no

      discussion or reference to discovery concerns or assistance.

74.   Peters-Hamlin needed Attorney Marks to be the face for the plaintiff in front of

      Judge Sullivan and to sign pleadings in an attempt to mitigate or obviate the letters

      filed by opposing counsel referencing her misconduct.

75.   Peters-Hamlin also wrote that "lf there is a settlement or verdict, I take my past 3

      years fees off the top. My estimate is that those fees amount to $90K to date.     I



      keep daily records. So if the settlement is $1M, I would take $90K, and then the

      remainder to split $910K. Then Nik would take 50% and we would split the

      remaining 50o/o. Nik has agreed to this."

76.   Attorney Marks, in assessing the value of the case, asked Peters-Hamlin, what the

      amount of the last offer for settlement was. Peters-Hamlin told her it was

      $1,000,000 and failed to disclose her offer to settle for $500,000 on February 11.

77.   Peters-Hamlin had no legal, statutory or other basis to request payment of hourly

      fees. That request in and of itself was a breach of the existing engagement

      agreement.

78.   Not only was Peters-Hamlin demanding hourly fees off the top of any recovery, she

      also demanded a portion of the recovery in excess of her hourly fees.

79.   Peters-Hamlin was demanding her full hourly fees of "approximately" $90,000 plus

      a contingency fee. That type of compensation was never contemplated by the

      engagement letter.

80.   Once the terms were agreed to, Attorney Marks filed her appearance on January

      25,2018.
        Case 3:19-cv-00179-VLB Document 1 Filed 02/06/19 Page 12 of 28



81.   Dhir's deposition took place on January 26,2018, where both Peters-Hamlin and

      Attorney Marks were present on his behalf.

82.   During the deposition, Dhir offered to expand his search criteria and send

      additional documents to Peters-Hamlin.

83.   Dhir sent Peters-Hamlin more documents but she never forwarded any of the

      additional documents to opposing counsel.

84.   On January 31 , 2018, Judge Sullivan endorsed Peter-Hamlin's letter of January

      30, 2018, with his order on the discovery conduct. He specifically reserved

      judgment on the Rule 37 (a) request.

85.   On February 1,2018, Peters-Hamlin called Dhir and told him that the Judge had

      not yet ruled on certain requests for sanctions and she was very concerned that

      the judge was biased against her and that she couldn't afford to be sanctioned.

      She also expressed concern that there would not be enough money in the case for

      her to continue.

86.   The February 1, 2018 communication was another threat to terminate the attorney-

      client relationship without any proper grounds.

87.   On Saturday February 3,2018, Peters-Hamlin sent an email to Dhir requesting that

      he pay her hourly fees. She did not cite any engagement letter clause, case law,

      rule or statute to support her request for payment.

88.   ln the February 3, 2018 email, Peters-Hamlin stated that "... I want to remain

      positive because I know you will need my help in the future on this case, which   I



      will be happy to provide, if you are fair to me."
        Case 3:19-cv-00179-VLB Document 1 Filed 02/06/19 Page 13 of 28



89.   There is absolutely no indication in this email that as of February 3,2018 Peters-

      Hamlin reasonably felt required to withdraw her appearance because of anything

      Dhir may have done.

90.   There is absolutely no indication in this emailthat Dhir did anything at allto cause

      Peters-Hamlin to withdraw. Peters-Hamlin stated that "l will work behind the

      scenes to help." She said that she would "be happy" to continue to represent Dhir      -
      if he paid her,

91.   Peters-Hamlin sought to withdraw her appearance but not withdraw as counsel to

      Dhir. Yet, she sought hourly fee compensation on a contingency engagement

      agreement.

92.   On Sunday February 4,2018, Peters-Hamlin withdrew her appearance from the

      Southern District suit.

93.   Peters-Hamlin withdrew her appearance from the court proceeding because of her

      own ethical misconduct NOT because of anything that Dhir did.

94.   Peters- Hamlin continued her demand for fees based upon her hourly billing.

95.   Dhir asked her for a breakdown of her fees on February 5,2018.

96.   Later, on February 9,2018, Attorney Marks and opposing counsel agreed to

      withdraw all pending motions for sanctions. Because of that agreement, the Court

      denied the Rule 37(a) sanctions request.

97.   On or about February 13,2018, Attorney Marks advised Dhir that Peters-Hamlin's

      interpretation of the value of the claim was misguided. The bonus claim could not

      be included in damages. Attorney Marks suggested that the damages were limited
        Case 3:19-cv-00179-VLB Document 1 Filed 02/06/19 Page 14 of 28



      to double the amount of between three to six months of salary. This would have

      amounted to roughly $90,000 to $190,000.

98.   Attorney Marks advised Dhir that this would largely be netted out by his liability on

      the damages related to filing the lawsuit in the incorrect venue.

  99. On February 15,2018, opposing counsel sent over a mutual release of claims

      agreement for Dhir to sign. The document included the terms that "Defendant

      specifically and expressly does not release his former counsel, Kristan Peters-

       Hamlin, regarding any matter." Attorney Marks cautioned Dhir against agreeing to

      this term, and the two parties could not come to an agreement to omit this clause.

100. After a four-day trial, Judge Adams granted the PJR in the amount of $100,000.00.

101. The Court expressed concerns as to the ultimate success of the merits of the

      Case and as to Peters-Hamlin's conduct and representation.



FIRST CLAIM FOR RELIEF: LEGAL MALPRAGTIGE AGAINST KRISTAN PETERS.
HAMLIN

1-101. Paragraphs 1-101 are incorporated herein and re-alleged in this First Count as if

fully set forth herein.

102. Defendant, Peters-Hamlin, as counsel for the Plaintiff, owed the Plaintiff a duty to

       act within the standard of care, skill and loyalty that attorneys undertaking similar

       matters in Connecticut ordinarily possess and practice.

103. Defendant, Peters-Hamlin, in violation of her duty, failed to provide the standard of

       care, skill, and loyalty that attorneys undertaking similar matters in Connecticut

       ordinarily possess and practice.
       Case 3:19-cv-00179-VLB Document 1 Filed 02/06/19 Page 15 of 28



104. Defendant, Peters-Hamlin was negligent in her acts/or omissions, in one or more

     of the following respects:

      a.      Defendant failed to properly advise Plaintiff as to the viability of the claims

      against Carlyle in encouraging him not to accept the $60,000 offer.

      b.      Defendant failed to file the claim against Carlyle in the proper jurisdiction.

      c.      Defendant failed to counsel and/or advise Plaintiff appropriately regarding

             the claims against Carlyle.

      d.      Defendant failed to discover and/or advise Plaintiff of her disciplinary

              history and its effects on her ability to defend Plaintiff.

      e.      Defendant failed to advise Plaintiff that he could enter a settlement in the

             amount of $25,000.00.

      f.      Defendant failed to advise Plaintiff that he could enter a settlement in the

             amount of $25,000.00 and that Defendant would be limited to a percentage

             of that recovery as per the engagement letter.

      g.      Defendant failed to provide Plaintiff with adequate and/or sufficient advice

              regarding the risks associated with the Carlyle suit and the Carlyle

             defenses.

      h.      Defendant failed to reasonably defend the scope of her representation to

              Plaintiff regarding the Carlyle claim.

      i.      Defendant failed to decline the representation of Plaintiff when she could

              have and should have done so.

      j.      Defendant failed to perform diligently and with proper candor in her

              pleadings with the Court.
        Case 3:19-cv-00179-VLB Document 1 Filed 02/06/19 Page 16 of 28



       k.      Defendant failed to advise Plaintiff that she lacked the skill, expertise,

               and/or experience necessary to review and analyze the document and/or

               research the claim.

       L       Defendant failed to advise Plaintiff of the actual hourly fees accrued.

 105. As a result of Defendant's negligence and in reliance upon her representation of

       the Plaintiff, Plaintiff sustained significant financial losses.

 106. lf not for the Defendant's negligence, the Plaintiff would have settled the matter for

       either $60,000.00 or $25,000.00 or between $90,000 and $190,000 and would

       have avoided legal fees associated with the defense of the PJR.

 107. As a result of Defendant's negligence and in reliance upon her representation of

       the Plaintiff, Plaintiff suffered emotional distress.



SEGOND CLAIM FOR RELIEF: LEGAL MALPRAGTIGE AGAINST PETERS HAMLIN.

 LLC

 1-101. Paragraphs 1-101 of the General Allegations are incorporated herein and re-

 alleged in this Second Count as if fully set forth herein.

 102. Defendant, Peters Hamlin, LLC, as attorneys for the Plaintiff, owed the Plaintiff     a

       duty to act within the standard of care, skill and loyalty that attorneys undertaking

       similar matters in Connecticut ordinarily possess and practice.

 103. Defendant, Peters Hamlin, LLC, in violation of this duty, failed to provide the

       standard of care, skill and loyalty that attorneys undertaking similar matters

       possess and practice.
      Case 3:19-cv-00179-VLB Document 1 Filed 02/06/19 Page 17 of 28



104. Defendant, Peters Hamlin, LLC was negligent in its acts and/or omissions, in one

     or more of the following respects:

      a.     Defendant failed to properly advise Plaintiff as to the viability of the claims

      against Carlyle in encouraging him not to accept the $60,000 offer.

      b.     Defendant failed to file the claim against Carlyle in the proper jurisdiction.

      c.     Defendant failed to counsel and/or advise Plaintiff appropriately regarding

      the claims against Carlyle.

      d.     Defendant failed to discover and/or advise Plaintiff of her disciplinary

      history and its effects on her ability to defend Plaintiff.

      e.     Defendant failed to advise Plaintiff that he could enter a settlement in the

      amount of $25,000.00.

      f.     Defendant failed to advise Plaintiff that he could enter a settlement in the

      amount of $25,000.00 and that Defendant would be limited to a percentage

      of that recovery as per the engagement letter.

      g.     Defendant failed to provide Plaintiff with adequate and/or sufficient advice

      regarding the risks associated wíth the Carlyle suit and the Carlyle defenses.

      h.     Defendant failed to reasonably defend the scope of her representation to

      Plaintiff regarding the Carlyle claim.

      i.     Defendant failed to decline the representation of Plaintiff when she could

      have and should have done so.

      i.     Defendant failed to perform diligently and with proper candor in her

      pleadings with the Court.
        Case 3:19-cv-00179-VLB Document 1 Filed 02/06/19 Page 18 of 28



       k.      Defendant failed to advise Plaintiff that she lacked the skill, expertise,

       and/or experience necessary to review and analyze the document and/or

       research the claim.

       l.      Defendant failed to advise Plaintiff of the actual hourly fees accrued.

105. As a result of Defendant, Peters Hamlin, LLC's negligence and in reliance upon its

       representation of Plaintiff, Plaintiff has sustained significant financial losses.

106. lf not for the Defendant's negligence, the Plaintiff would have settled the matter for
      either $60,000.00 or $25,000.00 or between $90,000 and $190,000 and would

       have avoided legal fees associated with the defense of the PJR.

  107. As a result of Defendant's negligence and in reliance upon her representation of

       the Plaintiff, Plaintiff suffered emotional distress.



THIRD GLAIM FOR RELIEF: BREACH OF FIDUGIARY DUTY AS GOUNSEL

AGAINST KRISTAN PETERS.HAMLIN

1-101. Paragraphs 1-101 are incorporated herein and realleged in the Third Count as if

fully set forth herein.

102.   Peters-Hamlin, as the attorney for the Plaintiff owed a fiduciary duty to the

        Plaintiff in her representation of the Plaintiff and in all of her dealings with the

        Plaintiff. She owed the Plaintiff a duty of loyalty; a duty to act in his best

       interests; and a duty to act in good faith in all matters pertaining to her role in

       advising Plaintiff regarding his claims against Carlyle.
       Case 3:19-cv-00179-VLB Document 1 Filed 02/06/19 Page 19 of 28



103.   The Plaintiff trusted Defendant Peters-Hamlin and put his confidence in

       Defendant Peters-Hamlin to properly research and to act in his best interests at

       all times with respect to the aforementioned claims.

104. The Plaintiff believed that Defendant Peters-Hamlin, based upon her

       representations and her cultivation of his trust through a history of counseling

       her, had superior knowledge, skill and expertise with respect to her ability to

       research the claims and appropriately advise him with respect to the risks

       associated with pursuing them against Carlyle.

105. As aforesaid, the actions of Peters-Hamlin     were a breach of her fiduciary duties,

       in one or more of the following respects:

       a.     Defendant breached her fiducíary duty to Plaintiff.

       b.     Defendant failed to diligently research issues.

       c.     Defendant failed to discover and/or advise Plaintiff that the claim for

              unpaid bonuses in the amount of $1 ,615,000 was not a claim that could be

             made against Carlyle.

       d.     Defendant deceived Plaintiff in not notifying him of her disciplinary history.

       e.     Defendant deceptively advised Plaintiff of her superior knowledge, skill

             and/or expertise, or represented that she had superior knowledge, skill,

             and/or expertise to review the facts of the case and recognize whether it

             was a legitimate or appropriate claim to pursue and to pursue in the

             Connecticut jurisd iction.

       f.     Defendant failed to counsel Plaintiff in all reasons why he should settle his

             claims against Carlyle.
        Case 3:19-cv-00179-VLB Document 1 Filed 02/06/19 Page 20 of 28



       g.      Defendant advanced her own interests to the detriment of the Plaintiff by

               undertaking the representation and not performing the work diligently

               and/or adequately, all while charging Plaintiff for the work, all to her own

               personal benefit.

       h.      Defendant advanced her own interests to the detriment of the Plaintiff by

               continuing the litigation despite Plaintiff's desire to settle.

        i.     Defendant failed to perform appropriate research on the jurisdictional

               venue.

       j.      Defendant failed to provide Plaintiff with adequate and/or sufficient advice

               regarding the risks associated with pursing a claim against Carlyle.

       k.      Defendant failed to protect Dhir against a counterclaim for breach of

               contract.

106. The Plaintiff has sustained financial losses as a result of Defendant Peters-

      Hamlin's breach of her fiduciary duties as counsel for the Plaintiff.

107. lf not for the Defendant's actions and omissions in carrying out her fiduciary

      duties, the Plaintiff would not have sustained the losses.




     RTH CLAIM FOR RELIEF: BREACH                    FID    IARY

AGINST PETERS HAMLIN LLC

1-101. Paragraphs 1-101 are incorporated herein and realleged in the Fourth Count as if

fully set forth herein.
       Case 3:19-cv-00179-VLB Document 1 Filed 02/06/19 Page 21 of 28



102.   Defendant, Peters Hamlin, LLC, as the law firm for the Plaintiff in connection with

       his claim against Carlyle, owed a fiduciary duty to the Plaintiff in its

       representation of the Plaintiff and in all of its dealings with the Plaintiff. lt owed

       the Plaintiff a duty of loyalty; a duty to act in his best interests; and a duty to act

       in good faith in all matters pertaining to its role in advising Plaintiff regarding his

       claims.

103.   The Plaintiff trusted Peters Hamlin LLC and put his confidence in them to

       properly represent him and act in his best interests at all times relating to his

       claims.

104.   Defendant, Peters Hamlin, LLC, through its agent Peters-Hamlin, breached its

       fiduciary duty to the Plaintiff in one or more of the following respects:

       a.        Defendant breached her fiduciary duty to Plaintiff.

       b.        Defendant failed to diligently research issues.

       c.        Defendant failed to discover and/or advise Plaintiff that the claim for

                 unpaid bonuses in the amount of $1,615,000 was not a claim that could be

                 made against Carlyle.

       d.        Defendant deceived Plaintiff in not notifying him of her disciplinary history.

       e.        Defendant deceptively advised Plaintiff of her superior knowledge, skill

                 and/or expertise, or represented that she had superior knowledge, skill,

                 and/or expertise to review the facts of the case and recognize whether it

                 was a legitimate or appropriate claim to pursue and to pursue in the

                 Connecticut jurisd iction.
       Case 3:19-cv-00179-VLB Document 1 Filed 02/06/19 Page 22 of 28



      t.     Defendant failed to counsel Plaintiff in all reasons why he should settle his

             claims against Carlyle.

      g.     Defendant advanced her own interests to the detriment of the Plaintiff by

             undertaking the representation and not performing the work diligently

             and/or adequately, all while charging Plaintiff for the work, all to her own

             personal benefit.

      h.     Defendant advanced her own interests to the detriment of the Plaintiff by

             continuing the litigation despite Plaintiff's desire to settle.

      i.     Defendant failed to perform appropriate research on the jurisdictional

             venue.

      j.     Defendant failed to provide Plaintiff with adequate and/or sufficient advice

             regarding the risks associated with pursing a claim against Carlyle.

      k.     Defendant failed to protect Plaintiff against a counterclaim for breach of

             contract.

105. The Plaintiff has sustained financial losses as a result of Defendant Peters-

     Hamlin's breach of her fiduciary duties as counsel for the Plaintiff.

106. lf not for the Defendant's actions and omissions in carrying out her fiduciary
     duties, the Plaintiff would not have sustained the losses.




FIFTH GLAIM FOR RELIEF: NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

BY KRISTN PETERS.HAMLIN.
        Case 3:19-cv-00179-VLB Document 1 Filed 02/06/19 Page 23 of 28



1-101. Paragraphs 1-101 are incorporated herein and realleged in the Fifth Count as if

fully set forth herein

102. The aforementioned actions of the Defendant Peters-Hamlin created an

      unreasonable risk of causing the Plaintiff emotional distress. lf not for the

      Defendant's negligence, the Plaintiff would not have sustained such losses,

      emotional and otherwise.

103. The Plaintiff's emotional distress was foreseeable based upon his concerns for

      the situation and the amount of money at risk and the serious nature of the claims.

104. The Plaintiff's emotion distress, including but not limited to stress, emotional

      upset, and sleeplessness, was severe enough that it could have and at times did

      result illness, as described herein.



S¡XTH CLAIM FOR RELIEF: NEGLIGENT INFLIGTION OF EMOTIONAL D¡STRESS

BY PETERS HAMLIN. LLC

1-101. Paragraphs 1-101 are incorporated herein and realleged in the Sixth Count as if

fully set forth herein

102. The aforementioned actions of Peters-Hamlin, LLC's agent, Peters-Hamlin,

      created an unreasonable risk of causing the Plaintiff emotional distress.

103. The Plaintiff's risk of emotional distress was foreseeable based upon his concern

      for the situation, the amount of money at risk, and the serious matter. lf not for

      the Defendant's negligence, the Plaintiff would not have sustained such losses,

       emotional or othenruise.
        Case 3:19-cv-00179-VLB Document 1 Filed 02/06/19 Page 24 of 28



104. The Plaintiff's emotional distress, including but not limited to stress, emotional

       upset, and sleeplessness, was severe enough that it could have and at times did

       result in illness, as described herein. The conduct of Kristan Peters-Hamlin,

       LLC's agent, Peters-Hamlin, was the cause of the Plaintiff's distress.



SEVENTH CLAIM FOR RELIEF: NEGLIGENT MISREPRESENTATION BY KRISTAN

PETERS.HAMLIN

1-101. Paragraphs 1-101 are incorporated herein and realleged in the Seventh Count as

if fully set forth herein.

102. Defendant Peters-Hamlin represented to the Plaintiff that she had conducted

       research into the proper venue to file the claim or had a stipulation from opposing

       counsel which would have allowed for jurisdiction in Connecticut.

103. Defendant Peters-Hamlin knew or should have known that this information was

      false.

104. Defendant Peters-Hamlin represented to Plaintiff that the engagement letter

       legally allowed her to charge an hourly rate at any time for any reason.

105. Defendant Peters-Hamlin represented to the Plaintiff that she would withdraw if he

       accepted the $25,000.00 settlement amount.

106. Plaintiff reasonably relied on Peters-Hamlin's misrepresentations to his detriment.

107. As a result of Peters-Hamlin's misrepresentations, Plaintiff has suffered financial

       losses. lf not for the Defendant's negligence, the Plaintiff would not have

       sustained such losses.
        Case 3:19-cv-00179-VLB Document 1 Filed 02/06/19 Page 25 of 28



EIGHTH CLAIM FOR RELIEF: NEGLIGENT MISREPRESENTATION BY KRISTAN

PETERS HAMLIN LLC

1-101. Paragraphs 1-101 are incorporated herein and realleged in the Eighth Count as if

fully set forth herein.

102. Defendant, Peters Hamlin, LLC represented to the Plaintiff that it had conducted

      research into the proper venue to file the claim or had a stipulation from opposing

      counsel which would have allowed for jurisdiction in Connecticut.

103. Defendant Peters Hamlin, LLC knew or should have known that this information

      was false.

104. Defendant Peters-Hamlin, LLC represented to Plaintiff that the engagement letter

      legally allowed her to charge an hourly rate at any time for any reason.

105. Defendant Peters-Hamlin, LLC represented to the Plaintiff that she would

      withdraw if he accepted the $25,000.00 settlement amount.

106. Plaintiff reasonably relied on Kristan Peters-Hamlin, LLC's misrepresentations to

       his detriment.

107. As a result of Kristan Peters-Hamlin, LLC's misrepresentations, Plaintiff has

      suffered financial losses. lf not for the Defendant's negligence, the Plaintiff would

       not have sustained such losses.
      Case 3:19-cv-00179-VLB Document 1 Filed 02/06/19 Page 26 of 28



WHEREFORE, the Plaintiff demands judgment against the Defendants for:

     1. Actual and compensatory damages;
     2.   As to the Third and Fourth Counts, punitive damages;

     3.   As to Third and Fourth Counts, attorney's fees and costs; and

     4.   Any relief in which law or equity may appertain.



                                                 THE PLAINTIFF
                                                 NIKHL DHIR


                                                 By
                                                      Nikhit   r
      Case 3:19-cv-00179-VLB Document 1 Filed 02/06/19 Page 27 of 28




                           UNITED STATES DISTRICT COURT
                       DrsTRrcT oF coNNECTTCUT (BRIDGEPORT)



     NIKHIL DHIR                               CIVIL ACTION NO

           Plaintiff
     V


     KRISTAN PETERS- HAMLIN
     PETERS.HAMLIN, LLC :

           Defendants                          FEBRUARY 5, 2019



                       STATEMENT OF AMOUNT IN DEMAND

    The amount in demand is in excess of ONE HUNDRED AND NINETY FIFE
THOUSAND DOLLARS ($t 95,000.00) exclusive of costs and interest.



                                         THE PLAINTIFF
                                         NIKHL DHIR
Case 3:19-cv-00179-VLB Document 1 Filed 02/06/19 Page 28 of 28
                                              iij.


                                    ii
                                                                                                                        'qi'r
                                                                                                                                +



                                                                ôuo¡e




                                                                                                      .. , !1.'"'




                                           cÐ


                 ,?,?liîllJfliH"^          (305) e30.38e8                                         f,il,
                     NE 32ND ST
                                                                                                  a         oe:ot.
                                                                                                                                    9ro
            TO
                  US
                         33137


                                                                    /
                                                                     /åiffffiiffi;îî,_
                                                                        BltrcREDTCARD
                                                                                                                    ¿
                                                                                                                            /gt";
                 9   15 [.qFA
                              YETTE EOUIEYA
                                                               RD                            ô
                                                                                             s!
                                                                                             o
                                                                                             ùi
            çffimonr cI 06606                                                                ñ


                          iililil1 ililn
                                                     I|IIIil     rilililil   IIilII



                                                                                      fE-l
                                                                                 I
